Citation Nr: 1549186	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  09-32 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N.K., Associate Counsel

INTRODUCTION

The Veteran had active service from February 1974 to February 1977.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.  

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge at the RO in November 2010.  A transcript of the hearing is of record.  

In April 2013, the Board denied the claim for entitlement to service connection for an acquired psychiatric disorder.  The Veteran appealed the Board decision to the Veterans Claims Court (Court).  In November 2014, the Court vacated the April 2013 Board decision with respect to this issue and remanded the claim for action consistent with the Memorandum Decision.  The Board remanded the claim for further development in March 2015, but finds that the remand directives were not substantially complied with.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board previously remanded this issue in March 2015 to obtain a VA examination and addendum opinion for the Veteran's psychiatric disability, to include PTSD.  As specifically stated in remand directive # 3, the examiner was to review the claims folder and conduct an examination of the Veteran, after which she was to opine whether the Veteran met the DSM criteria for PTSD or had any other psychiatric disability, and whether such either began or was otherwise caused by the Veteran's military service.  The Board notes that in September 2015 the June 2012 VA examiner provided an addendum opinion, but failed to conduct an examination of the Veteran.  In her opinion the examiner even specifically stated she was unable to assess the Veteran's current psychological condition as the last examination was conducted in 2012, but no examination of the Veteran was conducted.  Given the examiner's statement, it is apparent that an examination should be provided. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA psychiatric examination.  The examiner should be specifically informed of the stressor that has been corroborated that is described in detail in the March 2015 Board remand.

The examiner is requested to offer the following opinions with full supporting rationale:

a)  Does the Veteran meet the DSM criteria for PTSD and if so, what reported stressor or stressors supports such a diagnosis.  Why or why not?  In so doing, the examiner should address the Vet Center records suggesting that the Veteran has PTSD.

b)  Does the Veteran have an acquired psychiatric disability, other than PTSD, and if so is it at least as likely as not (50 percent or greater) that such a condition either began during or was otherwise caused by the Veteran's military service.  Why or why not? 

In so doing, the examiner should address whether the Veteran's reported suicide attempt in 1977 during service should be taken as indication of the onset a chronic psychiatric condition.  

2.  Then readjudicate the issue.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




